Citation Nr: 0707602	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-24 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
granulomatous colitis with right hemicolectomy, ileo 
transverse colostomy, and anal fissure, currently rated as 30 
percent disabling.

2.  Entitlement to an increased disability rating for skin 
eruptions, currently rated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION


The veteran served on active duty from March 1976 to November 
1977. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In December 2006, the veteran presented oral testimony at a 
hearing held at the RO before the undersigned Veterans Law 
Judge, a transcript of which has been associated with the 
veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

At the December 2006 hearing, the veteran reported that he 
had recently lost jobs because of his service-connected 
gastrointestinal disorder and that he could only work at 
temporary jobs.  The veteran may be claiming that he only has 
marginal employment and thus raising the issue of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
This matter is referred to the RO for appropriate action.

   
REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

Although the RO has sent a VCAA letter to the veteran in 
September 2002, this letter addressed a claim of service 
connection for an unspecified disability instead of the 
increased-rating claims on appeal.  Therefore, this VCAA 
letter is inadequate.  The Board has been prohibited from 
itself curing this defect.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

At the December 2006 hearing, the veteran's representative 
requested a contemporaneous examination and the veteran 
testified in essence that his gastrointestinal and skin 
disabilities had worsened since his VA examinations in 
November 2002.  Under the circumstances here presented, the 
Board believes that current medical examinations for the 
veteran's service-connected gastrointestinal and skin 
disabilities are necessary.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997) (a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination).

In December 2001, the RO wrote to Dr. D.A. in Columbus, 
Georgia, requesting the veteran's treatment records.  Dr. 
D.A.. did not respond.  However, the RO did not make a 
follow-up attempt for those records, as required by 38 C.F.R. 
§ 3.159(c)(1) (2006).  Therefore, another attempt to obtain 
records from Dr. D.A. should be made.  

A report of a November 2002 VA digestive-system examination 
reflects that the veteran was receiving treatment from the VA 
community-based outpatient clinic (CBOC) in Columbus, 
Georgia.  At the September 2006 hearing, the veteran reported 
that he had received treatment from the VA medical center 
(VAMC) in Tuskegee, Alabama that year and that he had seen a 
dermatologist about a year ago.  The latest records from the 
VAMC in Tuskegee, Alabama, were obtained in May 2004.  Those 
treatment records reveal that the veteran reported receiving 
private treatment in Columbus, Georgia, in February 2003.  
Additional treatment records need to be obtained.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  A VCAA letter addressing the issues 
of increased ratings for granulomatous 
colitis with right hemicolectomy, ileo 
transverse colostomy, and anal fissure, 
and skin eruptions must be provided to 
the veteran, with a copy to his 
representative.

2.  VBA ask the veteran to identify all 
non-VA treatment from October 2001 to the 
present.  VBA should again attempt to 
obtain records from Dr. D.A. in Columbus, 
Georgia, and should obtain any other 
identified non-VA records.  
Notwithstanding the veteran's response, 
VBA should request treatment records 
pertaining to the veteran from the VAMC 
in Tuskegee, Alabama (particularly from 
May 2004 to the present) and the VA CBOC 
in Columbus, Georgia (particularly from 
October 2001 to the present).  VBA should 
document all efforts to obtain treatment 
records.  Any treatment records so 
obtained should be associated with the 
veteran's claims file.

3.  VBA must arrange for the veteran to 
undergo an examination to determine the 
severity of his service-connected 
granulomatous colitis with right 
hemicolectomy, ileo transverse colostomy, 
and anal fissure.  The examiner should 
comment on the severity of the 
granulomatous colitis and identify any 
residuals of the right hemicolectomy, 
ileo transverse colostomy, and anal 
fissure.  The examiner should also note 
the widths and lengths of the residual 
scars from the gastrointestinal 
surgeries, indicate whether such scars 
are deep or superficial, and identify any 
other residual scar symptomatology.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  VBA must arrange for the veteran to 
undergo an examination to determine the 
severity of his service-connected skin 
eruptions.  The examiner should diagnose 
the veteran's current skin condition.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

5.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issues on 
appeal.  If the decision remains 
unfavorable to the veteran, in part or in 
whole, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



